IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-10585
                           Summary Calendar



SIR WILLIAMS,

                                           Plaintiff-Appellant,

versus

MICHAEL L. BRAMER; ET AL.,

                                           Defendants,

MICHAEL L. BRAMER,

                                           Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:97-CV-742-M
                       --------------------
                         December 18, 2001
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Sir Williams appeals the dismissal of his 42 U.S.C. § 1983

action against a Dallas police officer who allegedly choked him

during an investigative stop.     See Williams v. Bramer, 180 F.3d
699 (5th Cir. 1999), clarified on rehearing, 186 F.3d 633

(5th Cir. 1999).     He argues that there was insufficient evidence

to support the jury’s finding that he suffered no injury.        Trial

testimony that Williams was not choked and showed no signs of any


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10585
                                -2-

injury more than satisfies the deferential “any evidence”

standard used to review the jury’s verdict in the absence of a

motion by Williams for judgment as a matter of law in the trial

court.   See Coughlin v. Capitol Cement Co., 571 F.2d 290, 297

(5th Cir. 1978); see also Little v. Bankers Life & Cas. Co., 426
F.2d 509, 511 (5th Cir. 1970) (defendant but not plaintiff moved

for directed verdict).

     The judgment of the district court is AFFIRMED.